Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.562 Page 1 of 18



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

EMILIO TORRES,                               )
           Plaintiff,                        )
                                             )       No. 1:18-cv-766
v.                                           )
                                             )       HONORABLE PAUL L. MALONEY
SALVATORE VITALE, ET AL.,                    )
           Defendants.                       )
                                             )


                                          OPINION

       Plaintiff Emilio Torres has a long history in the restaurant business, and specifically,

with Vitale’s Pizzeria. Over the last fifteen years, he has worked off-and-on for various Vitale’s

branches in Western Michigan associated with the Defendants: Salvatore Vitale, Belinda

Pierson, Agostino Vitale, Angela Polizzi, and Giuseppe Polizzi.

       He now claims that the Defendants engaged in a criminal enterprise for racketeering

including schemes of tax evasion, wage theft, and workers’ compensation fraud. These are

serious, complicated-sounding charges. But at its core, this is a simple case: Torres says that

the Defendants did not report all of the hours that he worked and paid some of his wages in

cash, under-the-table to avoid paying overtime premiums.

       The matter is now before the Court on three motions to dismiss. The Polizzis argue

that the statute of limitations bars Torres’ RICO claims as to them and that Torres has

otherwise failed to plead their personal involvement in the alleged criminal enterprise.

Defendant Agostino Vitale also raises the statute of limitations. Finally, Defendants Salvatore

Vitale and Belinda Pierson assert that Torres lacks standing to pursue his RICO claims, that


                                                 1
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.563 Page 2 of 18



his claims are preempted by the Fair Labor Standards Act, that his claims as to them are

partially barred by the statute of limitations, and that he has otherwise failed to state to state

a claim for which relief can be granted. For the reasons to be explained, all three motions

will be granted, and the action will be dismissed with prejudice.

I.      Factual Allegations1

        A. The Vitale’s Business Enterprise

        Vitale’s Italian Restaurant Incorporated is a business entity owned by Defendant

Salvatore Vitale and managed by Defendant Belinda Pierson. Over the years they have

expanded the Vitale’s restaurant empire from a single location in Grand Rapids, Michigan

(described in the litigation as “Vitale’s Leonard” because it is located on Leonard Street) to

five locations spread across Western Michigan. Plaintiff asserts that Salvatore maintains an

ownership interest in all of the Vitale’s locations and some level of control over the

managerial and operational aspects of the other locations, but that he has also enlisted his

friends and family as owner/operators of the other Vitale’s locations.

        One such restaurant is Vitale’s Pizza of Ada, located in Ada, Michigan. This location

is owned and operated by Defendants Angela LoGiudice-Polizzi and Giuseppe Polizzi.

Angela is Salvatore Vitale’s niece. Defendant Agostino Vitale owns and operates another of

the restaurants: Vitale’s Sports Bar and Lounge, located in Comstock Park, Michigan.

Agostino is Salvatore’s son.




1
 The following facts are alleged in Plaintiff’s First Amended Complaint and must be taken as true for purposes
of Defendants’ Rule 12 motions.



                                                      2
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.564 Page 3 of 18



       Plaintiff also alleges that each of the Vitale’s locations shares common marketing and

holds itself out to the public as a single entity, that they engage in uniform business and

operations practices, and share recipes, menus, vendors, and suppliers.

       B. Plaintiff’s Employment with Vitale’s

       Plaintiff Emilio Torres has worked at three different Vitale’s restaurants in his

professional career. He began at Vitale’s Ada from 2000 to 2002. Then he worked at Vitale’s

Comstock Park from 2002 to 2009. And then he worked at Vitale’s Leonard during part of

2010, continuously from January 2011 to May of 2014 and then again from March of 2017

to May 7, 2018.

       Torres claims that when he worked for Vitale’s Leonard between 2010 and 2018,

Salvatore told him that he would be compensated at an hourly rate, but because Vitale’s was

a small business, he would not be paid an overtime premium for hours he worked in excess

of forty. Plaintiff also alleges that Salvatore and Belinda made him keep two different time-

cards while he worked at Vitale’s Leonard: One to track the first forty hours of his work

week, and a second to track any remaining hours.

       Torres also says that Belinda handled payroll. She would pay Torres via direct deposit

or check for the hours on his first time-card, and then would separately pay him in cash for

hours tracked on the second time-card—at straight time, with no overtime premium. Pierson

allegedly instructed Torres that he could never have more than forty hours on one time-card.

Finally, Torres claims that when he previously worked at Vitale’s restaurants, the system

worked much the same and that he received identical explanations—down to the word—from

Agostino, Angela, and Giuseppe.


                                             3
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.565 Page 4 of 18



        The alleged under-reporting of hours and underpayment of overtime wages came to

a head on March 28, 2018, when a customer threatened Salvatore that he would report his

failure to pay overtime to the IRS.2 After the confrontation, Belinda allegedly instructed all

employees to take their second time-cards home with them, tending to show that she knew

that Vitale’s time-keeping and overtime policies were not compliant with state or federal law.

She further instructed the employees to bring their second time-cards to her home over the

weekend, and that she would pay the employees in cash the following Monday. Plaintiff

claims that he only began to question Vitale’s non-payment of overtime and timekeeping

practices after this confrontation.

        C. Alleged RICO Predicates

        Plaintiff claims that the facts alleged were part of multiple illegal schemes collectively

orchestrated by the Defendants. First, he claims that the Defendants engaged in tax evasion

by under-reporting the hours their employees worked by failing to pay “the required

withholdings to the tax authorities on the cash payments” made for the hours recorded on

the second time card. Similarly, Plaintiff claims that Defendants decreased their taxable

income by “not properly reporting the cash payments to the tax authorities.” Plaintiff claims

that, as a result of these acts, he was “economically harmed by exposure to tax liabilities and

penalties[]” and they decreased his social security payout in the future.

        The same basic facts are the basis for Plaintiff’s claim that Defendants engaged in a

scheme of wage theft: “Defendant Pierson and the Racketeer Defendants would



2
 It is unclear from the pleadings who this person was or how he had knowledge of Vitale’s alleged illegal pay
scheme.


                                                     4
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.566 Page 5 of 18



communicate fraudulent deposits that, because of the two time card system, did not

accurately depict monies earned in full.”

        He also reasons that every direct deposit, which did not accurately reflect his pay, was

an act of wire fraud. Similarly, when the Defendants mailed Torres his yearly W-2 tax form,

which did not record his cash payments, Torres claims that constituted mail fraud.

        Finally, the same facts again give rise to Plaintiff’s theory that Defendants engaged in

a scheme to defraud their worker’s compensation carriers by under-reporting hours. In other

words, because the Defendants allegedly under-reported the wages paid to their employees,

they received lower insurance premiums than they otherwise would have.

        From these facts, Plaintiff has raised six counts in his First Amended Complaint.

Notably, Plaintiff does not proceed under the Fair Labor Standards Act in this suit; all six

counts are variants of civil RICO claims or conspiracy claims.3 The matter is now before the

Court on dispositive motions by all three sets of Defendants.

II.     Legal Framework: Motion to Dismiss

        A complaint must contain a short and plain statement of the claim showing how the

pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). The complaint need not contain detailed

factual allegations, but it must include more than labels, conclusions, and formulaic

recitations of the elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). A defendant bringing a motion to dismiss for failure to state a claim under Rule


3
 However, numerous other lawsuits raising similar claims arising out of employment at Vitale’s are underway,
including two suits by Torres against Vitale’s Restaurant Incorporated, Salvatore Vitale, and Belinda Pierson.
See Docket No. 1:18-cv-547 (W.D. Mich.); 1:18-cv-1088 (W.D. Mich.). The complaints in Torres’ other
actions read nearly identically to the complaint in this action but are limited to claims under the Fair Labor
Standards Act.


                                                      5
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.567 Page 6 of 18



12(b)(6) tests whether a cognizable claim has been pled in the complaint. Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988).

        To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must provide

sufficient factual allegations that, if accepted as true, are sufficient to raise a right to relief

above the speculative level, Twombly, 550 U.S. at 555, and the “claim to relief must be

plausible on its face” Id. at 570. “A claim is plausible on its face if the ‘plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.’” Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 369

(6th Cir. 2011) (quoting Twombly, 550 U.S. at 556). “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted). If the

plaintiff does not “nudge[] [his] claims across the line from conceivable to plausible, [his]

complaint must be dismissed.” Twombly, 550 U.S. at 570.

       When considering a motion to dismiss, a court must accept as true all factual

allegations, but need not accept any legal conclusions. Ctr. for Bio-Ethical Reform, 648 F.3d

at 369. The Sixth Circuit has noted that courts “may no longer accept conclusory legal

allegations that do not include specific facts necessary to establish the cause of action.” New

Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1050 (6th Cir. 2011).

However, “a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations”; rather, “it must assert sufficient facts to provide the defendant with ‘fair

notice of what the . . . claim is and the grounds upon which it rests.” Rhodes v. R&L Carriers,




                                                 6
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.568 Page 7 of 18



Inc., 491 F. App’x 579, 582 (6th Cir. 2012) (citing Twombly, 550 U.S. at 555) (emphasis

added).

       Dismissal of a complaint under Rule 12(b)(6) is appropriate when an affirmative

defense, such as the statute of limitations, can be determined from the face of the complaint.

Am. Premier Underwriters, Inc. v. Nat’l R.R. Passenger Corp., 839 F.3d 458, 464 (6th Cir.

2016) (affirming dismissal of complaint based on expired statute of limitations); Bishop v.

Lucent Techs., Inc., 520 F.3d 516, 520 (6th Cir. 2008) (same). However, where fact

questions cause a dispute as to when a cause of action accrued, it is generally inappropriate

to dismiss a complaint on statute of limitations grounds. Ibid.

III.   Discussion

       Congress enacted the Racketeer Influenced and Corrupt Organizations (RICO) Act

in 1970 to prosecute organized crime. See 18 U.S.C. §§ 1961-1968 (2006). Specifically,

Congress enacted RICO to deal with “patterns” of activity by enterprises or organizations

including:

       (1) violence (e.g., murder, robbery, etc.);
       (2) the provision of illegal goods and services (e.g., drugs, gambling,
       prostitution, etc., including undocumented aliens);
       (3) corruption in labor or management relations (e.g., bribery, extortion,
       embezzlement, etc.);
       (4) corruption in government (e.g., bribery, extortion, fraud against the
       government, etc.); and
       (5) commercial and other forms of fraud (schemes to defraud, bankruptcy
       fraud, securities fraud, etc.)

See generally G. Robert Blakey, The RICO Civil Fraud Action in Context: Reflections on

Bennett v. Berg, 58 NOTRE DAME L. REV. 237, 300-06 (1982).




                                              7
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.569 Page 8 of 18



       RICO contains a private right of action, in addition to its criminal law components.

18 U.S.C. § 1964(c) provides in part that “[a]ny person injured in his business or property

by reason of a violation of section 1962 of this chapter may sue therefor in any appropriate

United States district court and shall recover threefold the damages he sustains and the cost

of the suit, including a reasonable attorney's fee.”

       One such violation of § 1962 is § 1962(c), which makes it “unlawful for any person

employed by or associated with” an enterprise engaged in or affecting interstate or foreign

commerce “to conduct or participate, directly or indirectly, in the conduct of such

enterprise's affairs through a pattern of racketeering activity.” In turn, “racketeering activity”

is defined by reference to “predicate acts,” including offenses for mail and wire fraud. See

18 U.S.C. § 1961(1)(A). In sum, a party advancing a civil RICO claim must establish their

right to sue and then further allege the following elements: “(1) conduct (2) of an enterprise

(3) through a pattern (4) of racketeering activity.” Heinrich v. Waiting Angels Adoption

Servs., Inc., 668 F.3d 393, 404 (6th Cir. 2012) (quoting Sedima, S.P.R.L. v. Imrex Co., 473

U.S. 479, 496 (1985)).

       There are limitations on the types of claims that can be brought under RICO.

Plaintiffs may assert a RICO claim only if they can identify an injury to their “business or

property by reason of a violation of section 1962.” 18 U.S.C. § 1964(c). “In so limiting the

scope of RICO standing, Congress exhibited an intention to exclude ‘personal injury’—that

is, ‘an injury to a person, such as a broken bone, a cut, or a bruise’ or a ‘bodily injury.’”

Gamboa v. Ford Motor Co., 2019 WL 1441615 (E.D. Mich. Mar. 31, 2019) (quoting

Jackson v. Sedgwick Claims Mgmt. Servs., Inc., 731 F.3d 556, 564 (6th Cir. 2013)).


                                                8
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.570 Page 9 of 18



       A RICO injury must also be concrete, not intangible or speculative. See Saro v.

Brown, 11 F. App’x 387, 389 (6th Cir. 2001); see also Fleischhauer v. Feltner, 879 F.2d

1290, 1299 (6th Cir. 1989) (explaining that RICO plaintiffs must identify a “reasonable and

principled basis of recovery” which is “not based upon mere speculation and surmise”);

Short v. Janssen Pharm., Inc., No. 1:14-CV-1025, 2015 WL 2201713, at *3 (W.D. Mich.

May 11, 2015) (“Short must, at a minimum, show some direct, pecuniary injury to his own

pocket that is unrelated to the claimed personal injury.”).

       Finally, Congress did not expressly impose a statute of limitations on civil RICO

actions, but the Supreme Court has held that such claims are subject to a four-year statute of

limitations. See Agency Holding Corp. v. Malley-Duff & Assocs., Inc., 483 U.S. 143, 156

(1987) (establishing a four-year statute of limitations for civil RICO claims). The clock begins

to run “when a plaintiff knew or should have known of his injury.” Rotella v. Wood, 528

U.S. 549, 554 (2000); see also Guy v. Mercantile Bank Mort. Co., 711 F. App'x 250, 253

(6th Cir. 2017) (“[D]iscovery of the injury, not discovery of the other elements of a claim, is

what starts the clock.” (quoting Rotella, 528 U.S. at 555)). However, in certain circumstances

where the alleged wrongdoer engaged in fraudulent concealment, courts may toll the statute

of limitations:

        “[A] plaintiff must prove that: “(1) [the] defendant[ ] concealed the conduct
       that constitutes the cause of action; (2) defendant[’s] concealment prevented
       plaintiffs from discovering the cause of action within the limitations period;
       and (3) until discovery, plaintiffs exercised due diligence in trying to find out
       about the cause of action.” Egerer v. Woodland Realty, Inc., 556 F.3d 415,
       422 (6th Cir. 2009) (citations omitted). “A plaintiff must plead the factual
       allegations underlying a claim of fraudulent concealment with particularity.”
       Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 446 (6th Cir. 2012) (citing
       Friedman v. Estate of Presser, 929 F.2d 1151, 1160 (6th Cir. 1991)). The


                                               9
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.571 Page 10 of 18



       plaintiff must establish affirmative acts of concealment; “[m]ere silence, or [an]
       unwillingness to divulge one’s allegedly wrongful activities, is not sufficient” to
       warrant tolling. Pinney Dock & Transp. Co. v. Penn Cent. Corp., 838 F.2d
       1445, 1465-72 (6th Cir. 1988), cert. denied, 488 U.S. 880 (1988). “[T]here
       must be some trick or contrivance intended to exclude suspicion and prevent
       inquiry.” Carrier, 673 F.3d at 446-47 (internal quotation marks omitted).

Guy, 711 F. App’x at 253.

       Finally, the majority of Circuit Courts of Appeal follow a “separate accrual” rule to

allows for a civil RICO claim to accrue for each injury caused by the commission of a

separable, new predicate act within the limitations period. See Love v. Nat’l Med. Enterps.,

230 F.3d 765 (5th Cir. 2000) (citing Bankers Trust CO. v. Rhoades, 859 F.3d 1096, 1102

(2d Cir. 1988).

       With this general understanding of the parameters of civil RICO claims, the Court

will now turn to the specific arguments advanced by the Defendants in support of their

motion to dismiss.

       A. Statute of Limitations

       First, each set of Defendants has also moved to dismiss claims that arose more than

four years prior to the filing date of this action, July 11, 2018:

    The Polizzis note that Torres has not worked for them since 2002, and that any of
     the alleged predicate acts occurred between sixteen and eighteen years ago.
    Agostino Vitale asserts that Torres worked in his restaurant from 2002 to 2009, so
     the statute of limitations has also passed.
    Finally, Salvatore Vitale and Belinda Pierson assert that any claims arising during
     Torres’ first two stints in the Leonard, Michigan Vitale’s are barred by the statute of
     limitations because Torres ceased working there in May of 2014 and did not begin
     again until March of 2017.




                                                10
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.572 Page 11 of 18



       In response, Torres generally argues that there are questions of fact as to the time he

discovered the injury, so the motion to dismiss on statute of limitations grounds is improper.

He asserts that he was unaware of how overtime laws worked, and that when various

Defendants allegedly told him that small businesses did not have to pay overtime, it

prevented him from learning of the injury. Essentially, Plaintiff argues that although he was

aware of the two time-card system and received pay stubs that did not list all of the hours that

he had worked, it was reasonable to rely on the Defendants’ alleged statement that Vitale’s

was a small business and was exempt from overtime pay, so he did not discover his alleged

injuries.

       As previously discussed, the statute of limitations begins when a party knows, or

through reasonable diligence, should have discovered the injury caused by a RICO violation.

See Guy, 711 F. App'x at 253. Put more colorfully, a plaintiff need only be aware of “storm

warnings” but does not need to “hear[ ] thunder and see [ ] lightning.” Sims v. Ohio Cas. Ins.

Co., 151 F. App’x 433, 436 (6th Cir. 2005) (quoting Isaak, 169 F.3d at 399).

       Based on the pleadings, Plaintiff’s claims as to the Polizzis and Agostino Vitale are

unquestionably barred by the statute of limitations. First, no reasonable person would accept

the given explanation for Vitale’s practices including under-reporting Torres’ time, paying

him in cash, and issuing W-2 statements that did not match with the wages he had actually

earned. In other words, if Vitale’s truly did not need to pay overtime wages, then why would

it bother going through the concentrated effort to track overtime wages separately, pay them

out in cash, and not disclose those wages to the government? Why would the company’s




                                              11
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.573 Page 12 of 18



status as a small business mean that Torres was not required to pay income taxes on the

wages he earned for hours in excess of forty?

        Based on the facts alleged and taken as true, Torres did not just have “storm

warnings,” of the fraud; tornado sirens blared, softball-sized hail fell, and flash flooding raged

before his eyes. Sims, 151 F. App’x at 436. Under such circumstances, the Court need not

delay a ruling on the statute of limitations because reasonable minds could not disagree that

Plaintiff knew or should have known of his injury more than sixteen years ago in the case of

the Polizzis, at least nine years ago in the case of Agostino Vitale, and at least five years ago

for Salvatore and Belinda (other than Torres’ last stint of employment with the Leonard

Vitale’s).

        Moreover, information regarding wage and hour law is publicly available and the

Defendants “lacked the ability to fraudulently conceal it.” Cole v. Cox, 41 F. App’x 826, 827

(6th Cir. 2002). Thus, even if the Defendants had asserted that they did not need to pay

overtime premiums or report all of the hours Torres had worked, it could not constitute

fraudulent concealment as a matter of law, because the Defendants placed Torres on

immediate notice of his injuries: wage theft via non-payment of overtime and greater tax

liability combined with reduced social security benefits because of the under-reporting of the

hours he had worked. See Guy, 711 F. App’x at 253. Accordingly, the Court will not toll the

statute of limitations.

        Finally, the separate accrual rule Plaintiff argues that the Court should adopt will not

save his claims against the Polizzis or Agostino Vitale. The rule permits recovery under

RICO where “a separable, new predicate act within a 4–year limitations period permits a


                                               12
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.574 Page 13 of 18



plaintiff to recover for the additional damages caused by that act. But, as in the antitrust cases,

the plaintiff cannot use an independent, new predicate act as a bootstrap to recover for

injuries caused by other earlier predicate acts that took place outside the limitations period.”

Klehr v. A.O. Smith Corp. 521 U.S. 179, 190 (1997).

        In other words, without the separate accrual rule, once Plaintiff discovered or should

have discovered his injury while working at Vitale’s Ada, the statute of limitations began to

run on any RICO claim arising out of the alleged scheme between the Defendants.

       For example, look to James v. McCoy, where the plaintiff alleged racketeering activity

between 1984 and 1990, but the claims were barred by the statute of limitations because the

plaintiff became aware of the activity in May of 1990 and he did not file suit until after the

four-year statute of limitations had run. 56 F. Supp. 2d 919, 934 (S.D. Ohio 1998), aff’d 181

F.3d 101 (6th Cir. May 11, 1999) (table op.) However, the James court applied the separate

accrual rule (at least in practice, though it did not name it as such) and concluded that the

plaintiff’s claim raising separate racketeering activity within the four years prior to the filing

of the complaint was not barred by the statute of limitations. Id.

       Similarly, in Trollinger v. Tyson Foods, Inc., the court applied the separate accrual

rule to conclude that each time Tyson unlawfully hired an illegal immigrant, it constituted a

new and separable injury, such that any predicate acts in the four years prior to filing suit

remained actionable. 2006 WL 319022 (E.D. Tenn. Feb. 8, 2006) (Edgar, J.) In doing so,

the Trollinger court rejected Tyson’s position that its alleged hiring scheme constituted a

single injury for which the statute of limitations had run. Id.




                                                13
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.575 Page 14 of 18



       In sum, if the separate accrual act does not apply, and the Defendants are a part of a

single enterprise that has continuously harmed Torres through the alleged predicate acts,

then all of his claims are barred by the statute of limitations. However, Salvatore and Belinda

have implicitly conceded the point by arguing only for partial dismissal via the statute of

limitations, meaning that they believe the separate accrual rule does apply to save Plaintiff’s

claims arising out of his 2017–2018 employment at Vitale’s Leonard.

       What Plaintiff has really argued to be applied is the “last predicate act” recovery rule.

(See PageID.332–33.) This theory would run the statute of limitations at the time of the last

RICO predicate act and allow recovery for any injury resulting from the racketeering, even

if it occurred many years prior. Accordingly, since Salvatore and Belinda allegedly committed

mail fraud and wire fraud in 2017, all of Plaintiff’s claims would be within the limitations

period. However, the Supreme Court has expressly rejected the last predicate act rule. See

Klehr, 521 U.S. at 186–190 (1997).

       Accordingly, Torres’ claims against Agostino Vitale and Angela and Giuseppe Polizzi

are barred by the statute of limitations, so their motions will be granted. The Court further

grants Salvatore and Belinda’s motion to dismiss the claims against them that arose out of

Torres’ first two spans of employment, which ended in May of 2014. The separate accrual

rule applies and allows for Plaintiff to pursue his claims arising out of his 2017–2018

employment at Vitale’s Leonard.




                                              14
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.576 Page 15 of 18



       Having concluded that the lion’s share of Torres’ claims are barred on statute of

limitations grounds, the Court need not consider additional arguments raised by the Polizzis

or Agostino Vitale. It will thus take up the remaining arguments presented by Belinda and

Salvatore.

       B. Preemption

       Belinda and Salvatore argue that Plaintiff’s RICO claims are preempted by the Fair

Labor Standards Act.

       Courts have come to divergent conclusions on whether the FLSA preempts overtime

and time-keeping claims brought under RICO. Compare DeSilva v. North Shore-Long

Island Jewish Health Sys. Inc., 770 F. Supp. 2d 497 (E.D.N.Y. 2011) (“[T]he Court

concludes that, to the extent plaintiffs' civil RICO claims have merely re-cast plaintiffs' FLSA

claims for unpaid overtime wages under a different label, those RICO allegations are

precluded by the exclusive remedial scheme set forth in the FLSA.”), and Gordon v. Kaleida

Health, 847 F. Supp. 3d 479, 489 (W.D.N.Y. 2012) (concluding that “allowing plaintiffs to

recover under civil RICO for alleged substantive violations of the FLSA would thwart

Congress's careful, comprehensive scheme to remedy wage and hour violations falling within

the FLSA's scope”), and Valverde v. Xclusive Staffing Inc., 2017 WL 1386351 (D. Colo.

Feb. 23, 2017) (adopting logic of DeSilva) report and recommendation adopted in relevant

part, 2017 WL 3866769 (Sept. 5, 3017), with Kuznyetsov v. W. Penn. Allegheny Health Sys.

Inc., No. Civ. A 09-379, 2009 WL 2175585 (W.D. Pa. July 20, 2009) (concluding that the

FLSA did not preempt pleaded RICO claim because the general goals of the respective

statutes varied).


                                              15
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.577 Page 16 of 18



       The most extensive analysis of this issue comes from DeSilva, where the plaintiffs

alleged that their employer devised a scheme to defraud them by mailing false or deceptive

payroll checks. DeSilva, 770 F. Supp. 2d at 511. The court concluded that portions of the

plaintiff’s RICO claim were duplicative of the plaintiff’s FLSA claims for unpaid overtime

and therefore preempted. Id. The court recognized that because RICO is a federal and not

a state cause of action, the label of conflict or obstacle preemption is inexact, but determined

that the same principles apply. Id. at 518. Those principles demonstrate that permitting a

plaintiff to pursue a RICO claim to remedy violations of a FLSA right would stand as an

obstacle to the enforcement of the FLSA. Id. This is because the FLSA’s “broad remedial

statutory scheme is exclusive and can preclude parallel actions brought under federal and

state law.” Id. at 513. Ultimately, “the key question for the court to resolve [was] whether,

and to what extent, plaintiff’s civil RICO claims [were] duplicative of their FLSA claims.”

770 F. Supp. 2d at 115. The court framed the question as whether, “[b]ut for the

proscriptions of the FLSA,’” the defendant’s conduct would constitute a fraudulent scheme.

Id. at 516 (quotations omitted).

       After a full review of the pertinent caselaw, and in the absence of any controlling

precedent, the Court concludes that the FLSA preempts Plaintiff’s claims for the reasons

stated in DeSilva, Gordon, and Valverde. Schemes like the one pleaded by Plaintiff are

unfortunately ubiquitous in certain industries, and Congress specifically intended to combat

such practices by enacting the broad remedial scheme contained within the Fair Labor

Standards Act.




                                              16
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.578 Page 17 of 18



       Particularly, the FLSA requires an employer to “make, keep, and preserve such

records of the persons employed by him and of the wages, hours, and other conditions and

practices of employment maintained by him.” 29 U.S.C. § 211(c). Required records include

“[h]ours worked each workday and total hours worked each workweek,” and total wages paid

each pay period, including straight-time earnings and premium pay for overtime hours. 29

C.F.R. 516.2(a)(7)-(11). The FLSA’s time-keeping procedures are necessary for the

Department of Labor to enforce the other aspects of the Act, including an employer’s

obligation to pay overtime premiums.

       Here, Defendants’ alleged predicate acts are not independent of the Fair Labor

Standards Act because all of the alleged predicate acts are violations of the FLSA itself. While

the claims pleaded by Plaintiff are serious violations of employment law, they are far from

uncommon. See, e.g., Lyles v. Burt’s Butcher Shoppe and Eatery, Inc., 2011 WL 4915484

(M.D. Ga. Oct. 17, 2011); Mata v. Foodbridge LLC, 2015 WL 3457293 (S.D.N.Y. June 1,

2015); Perez v. Sophia’s LLC of Kalamazoo, No. 1:14-cv-772, 2015 WL 7272234 (W.D.

Mich. Nov. 17, 2015). If all employees who receive cash payments for unreported work were

allowed to proceed under RICO, it would result in complete frustration of the broad

remedial scheme Congress envisioned when enacting the FLSA. See DeSilva, 770 F. Supp.

2d at 515 (“[P]laintiffs would not have any claim for mail fraud or interference with their

rights if they did not have an independent right under the FLSA to compensation for all

overtime hours worked.”); Valverde, 2017 WL 1386351, at *6 (“Plaintiffs cannot

meaningfully separate the facts that form the basis of their RICO claim from those that

support their FLSA claim.”).


                                              17
Case 1:18-cv-00766-PLM-RSK ECF No. 29 filed 04/19/19 PageID.579 Page 18 of 18



       Under such circumstances, the Court will not allow a plaintiff to bypass a specific

statutory cause of action designed to remedy the injury alleged, in pursuit of a general

statutory cause of action that disregards the specific procedures Congress enacted for pursuit

of a collective action under the FLSA and allows for treble damages. The Court will thus

grant Salvatore and Belinda’s motion to dismiss for failure to state a claim on preemption

grounds.

IV.    Conclusion

       For the reasons just explained, the Court will grant the motions to dismiss. Plaintiff’s

claims shall be dismissed with prejudice, and judgment shall enter.

                                          ORDER
       As explained in the accompanying opinion, the Defendants’ motions to dismiss

(ECF Nos. 17, 20, 21) are GRANTED. Plaintiff’s First Amended Complaint is

DISMISSED WITH PREJUDICE.

       JUDGMENT TO FOLLOW.

Date: April 19, 2019                               /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge




                                              18
